Citation Nr: 9924901	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Active, symptomatic hepatitis is not shown by the medical 
evidence of record.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA treatment records have been obtained and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1998).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule, healed 
nonsymptomatic infectious hepatitis is evaluated as 
noncompensable.  Infectious hepatitis with demonstrable liver 
damage with mild gastro-intestinal disturbance warrants a 10 
percent evaluation.  Diagnostic Code 7345.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for hepatitis (assumed to be type 
A) by an August 1985 rating decision.  The evaluation was 
noncompensable, effective August 1983.  The noncompensable 
evaluation has remained in effect.  

Evidence considered by the June 1993 rating decision on 
appeal, which denied a compensable evaluation, included the 
report of a June 1992 VA examination.  The veteran reported 
that he felt he developed jaundice from time to time, and 
that his urine and stool would get dark as well as his skin.  
On physical examination, there was no evidence of jaundice, 
and no reported abdomen pain, nausea or vomiting.  He did 
report malaise, weight loss and general weakness.  The 
pertinent diagnosis was history of hepatitis, November 1966.  

In correspondence received from the veteran in June 1992, he 
complained that he had been getting sick from hepatitis since 
1983.  He reported that his bowel movements were sticky and 
dark, that his urine was dark brown, that he would get very 
sick to the stomach, and that he had no energy and slept all 
of the time. 

In addition, in a private medical report dated in July 1992, 
a physician provides that he had treated the veteran for a 
number of conditions other than hepatitis.  The physician 
also noted a history of remote hepatitis B infection with 
full recovery.  

VA hospital discharge summaries and outpatient treatment 
reports dated in 1992 and 1993 show treatment for a number of 
conditions other than hepatitis.  In February 1993, the 
veteran's hepatitis profile was noted to be negative.  In 
April 1993, the veteran was referred for laboratory reports.  

A February 1998 note by a VA examiner provides that the 
veteran had "serologic evidence of remote hepatitis A and B 
infections but there is no clinical evidence of chronic liver 
disease."  (Emphasis in original.)  

The report of a June 1998 VA examination provides that the 
veteran reported having had intermittent difficulty with 
bloating and upper abdominal distress.  There was no history 
of substantial vomiting.  The veteran was anxious and 
complained of weakness and pain.  There was no evidence of 
ascites.  

On physical examination, the examiner detected no liver 
palms, but did detect spiders.  There was no evidence of 
jaundice.  The examiner was unable to feel the liver or the 
spleen. The upper border of the liver was percussed in the 
right fifth interspace.  There was no evidence of ascites or 
edema.  Laboratory studies were negative for hepatitis B, 
positive for surface antibody, positive for antibody to core, 
and negative for hepatitis C.  The diagnostic impression was 
past history of exposure to hepatitis A and hepatitis B with 
a history of acute hepatitis in November 1966.  The veteran 
was noted to be now immune to hepatitis B.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for hepatitis.  
The medical evidence from the appeal period does not show 
that the veteran has experienced more than healed, non-
symptomatic hepatitis warranting a noncompensable evaluation.  
Diagnostic Code 7345.  Hepatitis is not shown to be active.  
Moreover, the serologic evidence only shows remote hepatitis 
A and B infections.  There is no clinical evidence of any 
current chronic liver disease.  

In addition, the evidence of record fails to demonstrate 
liver damage with mild gastro-intestinal disturbance.  Id.  
The Board recognizes the veteran's assertions that his 
hepatitis is active and results in fatigue with abnormal 
bowel movements and urine, and accordingly should be 
evaluated with a compensable evaluation.  While the veteran 
is competent to describe his observations, as a layperson he 
is not competent to provide an opinion requiring medical 
knowledge, such as a clinical opinion as to his disability 
status, or a medical opinion linking current physical 
symptoms to a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own assertions do not constitute evidence of 
demonstrable liver damage with mild gastro-intestinal 
disturbance warranting a compensable evaluation for 
hepatitis.  

In light of the above, a compensable evaluation for hepatitis 
is denied.  


ORDER

A compensable evaluation for hepatitis is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

